               Case 2:19-cr-01715-RB Document 70 Filed 08/18/20 Page 1 of 5



                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW MEXICO

                                            Clerk’s Minutes
                                 Before the Honorable Robert C. Brack

CASE NO.:      CR 19‐1715 RB                 DATE:           8/18/2020

                                             Time in court: 1 hour, 11 minutes

TITLE:   United States v. James Benvie

COURTROOM CLERK:         Jessica Chavez      COURT REPORTER:      Vanessa Alyce

            ( ) Albuquerque ( X) Las Cruces ( ) Santa Fe ( ) Roswell

( ) Bench warrant ordered                    INTERPRETER:


ATTORNEYS PRESENT FOR PLAINTIFF(S):          ATTORNEYS PRESENT FOR DEFENDANT(S):
  Renee Camacho                                 Orlando Mondragon


PROBATION OFFICER: ANTHONY CARTER

TYPE OF PROCEEDING:   Show cause/Detention (Pretrial violation)

EVIDENTIARY:           Yes

PROCEEDINGS:

1:34. Court in Session by ZOOM.

Court: here on Show cause/Detention (pretrial violation) Government call first witness.



Ms. Camacho calls Anthony Carter W1 (Sworn)          Pretrial officer supervising Mr. Benvie. Living

at halfway house. Only to leave halfway house purpose of employment. Adjustment to

supervision. Concerns with social media, advise to stay away. August 2, 2020, petition.

Halfway house contacted Mr. Carter, live stream via Facebook. Mr. Benvie works at Philliy’s in
              Case 2:19-cr-01715-RB Document 70 Filed 08/18/20 Page 2 of 5



downtown Albuquerque. Evening of August 2, 2020 Mr. Benvie was supposed to be at work.

Mr. Benvie logged out of work, 5:17 p.m., arrival time at La Posada was 1:00 am. Video was

live stream on Face book, author of video was James Benvie. Video was 1 ½ hours. Video

went from daylight to evening. Mr. Benvie did not have any permission from Pretrial office

Carter to be anywhere except for work, halfway house. La Posada indicated Mr. Benvie would

no longer be able to reside at La Posada. Employer shut down restaurant. Information that

there were armed individuals in restaurant, members of Civil guard. Relationship between Mr.

Benvie and members of civil guard. Received report that Mr. Benvie asked members to protect

business. Report from APD, indicated there were 9 members of civil guard in building.

Confrontation between protestors and civil guard group.

Pass W1



Mr. Mondragon cross examination W1.         Social media at halfway house. Mr. Benvie clocked

out at 5:17 p.m. Do not know if anyone clocked Mr. Benvie out of work without his knowledge.

Prior damage at restaurant. Civic center a couple of blocks from restaurant.



Ms. Camacho calls Marcy Sanner W2 (Sworn)           General manager of Philly’s in

Albuquerque. Relationship with Mr. Benvie. Ms. Sanner general manager, Mr. Benvie

continued to work at restaurant. Restaurant remained open during covid. Operating hours

were cut back, 11 am – 9:00 pm. Mr. Benvie job responsibilities. Most of the time Mr. Benvie

sat watching live streams on social media. When restaurant closed at 9:00 pm, Mr. Benvie

would stay. Mr. Benvie stated halfway did not come pick him up until midnight. No work
              Case 2:19-cr-01715-RB Document 70 Filed 08/18/20 Page 3 of 5



reason for Mr. Benvie to stay at restaurant, would have friends visit. August 2, 2020 Ms. Sanner

was not working. Mr. Benvie convinced Ms. Sanner to take weekend off during protests.

When Ms. Sanner left approximately 6:00 pm, she saw 4 men with camoflauge carrying rifle

cases. One of the men asked if there was roof access. Ms. Sanner returned Monday morning.

Mr. Benvie told Ms. Sanner they were attacked over the weekend, someone tried breaking

down door. Social media person for restaurant contacted Ms. Sanner stating people were

making negative comments about restaurant. Ms. Sanner found red box of empty ammunition.

Mr. Benvie told Ms. Sanner that he closed the restaurant at 5:00 pm. Mr. Benvie clocked out

and counted out the cash drawer.

PassW2



Mr. Mondragon cross examination W2.       Mr. Benvie began working August 2019. Ms. Sanner

came back February 2020. Mr. Benvie stand in general manager until Ms. Sanner came back.

Ms. Sanner discussions with owner about firing Mr. Benvie.    Damage to the restaurant May

31, June 1 because of protesters. August 2, 2020 Mr. Benie clocked out at 5:17 p.m., passcode.

Ms. Sanner can modify time people clock out. Relationship became frustrating. Mr. Benvie did

not want to follow health code.



Ms. Camacho calls Daryl Agnes W3 (Sworn)         Employed by La Posada, program director.

Familiar with Mr. Benvie. During pandemic, transportation to and from work by La Posada.

Residents would call La Posada for ride. Mr. Benvie was allowed to be always from La Posada
              Case 2:19-cr-01715-RB Document 70 Filed 08/18/20 Page 4 of 5



house for work purposes only. July into August, common for Mr. Benvie to check in around

midnight‐1:00 am. Understanding that Mr. Benvie was working until those hours, cleaning up.

Violation of rules to stay away after work hours ended. August 2‐3. Mr. Benvie called in at

12:30 am to be picked up from work. Mr. Benvie clocked in at 1:08 am. Later learned that Mr.

Benvie clocked out of work at 5:17 p.m. Mr. Agnes was trying to find accountability for hours

between 5:17 and 12:30 am. Mr. Agnes viewed live stream video taped by Mr. Benvie evening

of August 2, 2020. Mr. Benvie was downtown wandering the streets. Residents are suppose to

call La Posada change of destination (whereabout) During video Mr. Benvie indicated it was

9:00 pm.

PassW3



Mr. Mondragon cross examination W3, Mr. Agnes         Verification of work hours. General

manager, hours vary. Employer stated Mr. Benvie would close down shop.        Before August 2,

2020, no problem with accountability, just employer paying him correctly. Received time‐card

3 days later by Ms. Sanner.



Ms. Camacho redirect examination W3, Mr. Anges        Employer not paying Mr. Benvie

correctly.

Court excuses W3



Government rests

Ms. Camacho closing arguments.
              Case 2:19-cr-01715-RB Document 70 Filed 08/18/20 Page 5 of 5



Mr. Mondragon calls Mr. Benvie        Began working at Philly’s phillys. General manager

early September or October. Initially only working until 10:00 pm. Set up account with Burbon

and boots. Started staying open until 2:00 am on weekends. Mr. Benvie supervised Ms.

Sanner. August 2, time card clocked out 5:17 pm. Mr. Benvie had $30,000 worth of damage

before. Decided to make video to show what was happening outside of restaurant. Mr.

Benvie was still working after clocked out at 5:17 p.m. Mr. Benvie shut down restaurant to

video large group of people. Protecting restaurant.   Mr. Benvie duties as general manager.

PassW4



Mr. Mondragon closing arguments.



Court finds Mr. Benvie violated conditions of release. Mr. Benvie has been removed from

halfway house. Live streaming walking about downtown area. Mr. Benvie’s conditions are

hereby revoked. Mr. Benvie to remain in the custody of the USM. Sentencing hearing to be

set.




2:45 p.m. Court adjourned
